Exhibit 10.24.3

 

 

 

ACCOUNTS AGREEMENT

among

LIGHTNING DOCK GEOTHERMAL HI-01, LLC,

ORMAT NEVADA INC.,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Depositary

Dated as of January [    ], 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     2   

Section 1.01

  

Capitalized Terms; Rules of Construction

     2   

Section 1.02

  

Additional Definitions

     2   

Section 1.03

  

Uniform Commercial Code

     4   

ARTICLE II APPOINTMENT OF DEPOSITARY; ESTABLISHMENT OF COLLATERAL ACCOUNTS

     4   

Section 2.01

  

Appointment of Depositary

     4   

Section 2.02

  

Establishment of Collateral Accounts and Sub-Accounts

     4   

Section 2.03

  

Security Interests

     5   

Section 2.04

  

Accounts Maintained as UCC “Securities Accounts”

     6   

Section 2.05

  

Control

     6   

Section 2.06

  

Jurisdiction of Depositary

     7   

Section 2.07

  

Degree of Care; Liens

     7   

Section 2.08

  

Subordination of Lien; Waiver of Set-Off

     7   

Section 2.09

  

No Other Agreements

     7   

Section 2.10

  

Notice of Adverse Claims

     8   

Section 2.11

  

Termination

     8   

ARTICLE III THE COLLATERAL ACCOUNTS

     8   

Section 3.01

  

Revenue Account

     8   

Section 3.02

  

Operating Account

     10   

Section 3.03

  

Prepayment Account

     10   

Section 3.04

  

Proceeds Account

     11   

Section 3.05

  

Reserve Account

     13   

Section 3.06

  

Investment of Accounts

     13   

Section 3.07

  

Disposition of Accounts Upon Termination Date

     14   

Section 3.08

  

Collateral Account Balance Statements

     14   

ARTICLE IV DEPOSITARY

     14   

Section 4.01

  

Powers and Immunities

     14   

Section 4.02

  

Reliance by Depositary

     15   

Section 4.03

  

Court Orders

     16   

Section 4.04

  

Resignation or Removal

     16   

ARTICLE V EXPENSES; INDEMNIFICATION; FEES

     17   

Section 5.01

  

Expenses and Taxes

     17   

Section 5.02

  

Indemnification

     18   

Section 5.03

  

Fees

     18   

ARTICLE VI MISCELLANEOUS

     18   

Section 6.01

  

Amendments; Etc.

     18   

Section 6.02

  

Addresses for Notices

     18   

 

i



--------------------------------------------------------------------------------

Section 6.03

  

Governing Law

     19   

Section 6.04

  

Headings

     19   

Section 6.05

  

No Third Party Beneficiaries

     19   

Section 6.06

  

No Waiver

     19   

Section 6.07

  

Severability

     20   

Section 6.08

  

Successors and Assigns

     20   

Section 6.09

  

Execution in Counterparts

     20   

Section 6.10

  

Consequential Damages

     20   

Section 6.11

  

Jurisdiction, Etc.

     20   

Section 6.12

  

Process Agent

     21   

Section 6.13

  

Limited Recourse

     22   

Section 6.14

  

U.S.A. Patriot Act

     22   

Section 6.15

  

Force Majeure

     22   

SCHEDULE I TO WITHDRAWAL CERTIFICATE

     4   

APPENDICES AND SCHEDULES

 

APPENDIX A -

  FORM OF RESTORATION REQUISITION

APPENDIX B -

  FORM OF WITHDRAWAL CERTIFICATE AND

APPENDIX C

  FORM OF CONTROL NOTICE

 

ii



--------------------------------------------------------------------------------

ACCOUNTS AGREEMENT

This ACCOUNTS AGREEMENT (this “Agreement”) dated as of January [    ], 2012,
among Lightning Dock Geothermal HI-01, LLC, a Delaware limited liability company
(the “Company”), Ormat Nevada Inc., a Delaware corporation (“Ormat”) and Wells
Fargo Bank, National Association, a national banking association (together with
its successors and permitted assigns, the “Depositary”).

RECITALS

WHEREAS, the Company is developing a geothermal power plant at Hidalgo County,
New Mexico with a planned generation capacity of approximately fourteen and
seventy-five hundredths (14.75) MW (net);

WHEREAS, the Company and Ormat have entered into that certain Engineering,
Procurement and Construction Contract, dated as of November 21, 2011 (the “EPC
Contract”), pursuant to which Ormat and the Company have agreed, inter alia,
that Ormat will provide engineering, design, procurement, construction and
related services and supply equipment for the construction of that power plant
on a lump-sum, fixed price, turnkey basis, all subject to and in accordance with
the terms and conditions set forth in the EPC Contract;

WHEREAS, the Company and Ormat have also entered into that certain Credit
Agreement, dated as of November 21, 2011 (the “Credit Agreement”), pursuant to
which the Company and Ormat have agreed, inter alia, that the Company will repay
the Advance Amount (as defined in the Credit Agreement) to Ormat in satisfaction
of amounts owed by the Company to Ormat pursuant to the EPC Contract, subject to
the terms and conditions set forth in the Credit Agreement;

WHEREAS, Ormat and the Company desire to appoint the Depositary, as the
depositary to hold and administer money deposited in the various accounts
established pursuant to this Agreement and funded with, among other things,
revenues received by the Company from the Project (as defined in the Credit
Agreement) and proceeds of insurance and condemnation and other similar events,
as set forth in the Credit Agreement;

WHEREAS, Ormat has entered into the EPC Contract and the Credit Agreement in
reliance upon the revenues anticipated to be generated by the Project; and

WHEREAS, it is a condition precedent under the Credit Agreement that this
Agreement shall have been executed and delivered by each of the parties hereto.

AGREEMENT

In consideration of the premises and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01 Capitalized Terms; Rules of Construction

Each initially-capitalized term defined in the Credit Agreement and used herein
without definition has the meaning assigned to such term in the Credit
Agreement. The principles of construction and interpretation set forth in
Sections 1.02 and 1.03 of the Credit Agreement shall apply to, and are hereby
incorporated by reference into, this Agreement.

Section 1.02 Additional Definitions

In addition, as used herein, the following terms will have the meanings assigned
below:

“Account Collateral” has the meaning set forth in Section 2.03(a).

“Administrative Costs” means all of the Company’s obligations, now or hereafter
existing, to pay administrative fees, costs and expenses to Ormat or the
Depositary pursuant to the Financing Documents (including the reasonable fees
and expenses of counsel, agents and experts as and to the extent provided in
Section 8.03(a) of the Credit Agreement and the corresponding provisions of the
other Financing Documents).

“Collateral Accounts” has the meaning set forth in Section 2.02.

“Company” has the meaning set forth in the preamble.

“Control Notice” means a notice given to Depositary by Ormat (with a copy to the
Company) substantially in the form of Appendix C and signed (or purportedly
signed) by an officer of Ormat.

“Control Period” means a period beginning with Depositary’s receipt of a Control
Notice and ending on the date Depositary receives notice from Ormat that it is
no longer exercising control.

“Credit Agreement” has the meaning set forth in the recitals.

“Depositary” has the meaning set forth in the preamble.

“Disbursement Date” means a date on which monies are withdrawn or transferred
from a Collateral Account for the purposes set forth in a Restoration
Requisition, Officer’s Certificate or a Withdrawal Certificate.

“Disposition Proceeds Sub-Account” means the Collateral Account of such name
established pursuant to Section 2.02.

“EPC Contract” has the meaning set forth in the recitals.

“Funding Date” means any Business Day occurring between the 26th and the 30th
day of each month, as determined by the Company in a Withdrawal Certificate
received by the

 

2



--------------------------------------------------------------------------------

Depositary at least three (3) Business Days prior to such Funding Date, or if no
earlier date is so determined, then the last Business Day of each month;
provided that there shall only be a single Funding Date for any month.

“Funding Period” means a period commencing on a Funding Date and ending on the
next succeeding Funding Date.

“Indemnified Depositary Party” has the meaning set forth in Section 5.02.

“Loss Limit Amount” means Two Million Dollars ($2,000,000).

“Officer’s Certificate” means a certificate signed by an Authorized
Representative of the Company.

“Operating Account” means the Collateral Account of such name established
pursuant to Section 2.02(b).

“Permitted Local Operating Account” means a demand deposit account (other than
the Collateral Accounts) established by the Company with an FDIC-insured bank or
financial institution with prior notice to Ormat; provided that, from and after
the Phase Two Date, each such demand deposit account is subject to a control
agreement in form and substance satisfactory to Ormat.

“Prepayment Account” means the Collateral Account of such name established
pursuant to Section 2.02(c).

“Proceeds Account” means the Collateral Account of such name established
pursuant to Section 2.02(e).

“Reserve Account” means the Collateral Account of such name established pursuant
to Section 2.02(d).

“Restoration Budget” has the meaning set forth in Section 3.04(b)(i).

“Restoration Progress Payment Schedule” has the meaning set forth in
Section 3.04(b)(i).

“Restoration Requisition” has the meaning set forth in Section 3.04(b)(ii)(A).

“Restoration Sub-Account” means the Collateral Account of such name established
pursuant to Section 2.02.

“Revenue Account” means the Collateral Account of such name established pursuant
to Section 2.02(a).

“Secured Obligations” has the meaning set forth in the Security Agreement.

“Security Agreement” has the meaning set forth in the Credit Agreement.

“Transfer Date” has the meaning set forth in Section 3.01(c).

 

3



--------------------------------------------------------------------------------

“Trigger Event Date” has the meaning set forth in Section 3.09(a).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, to the extent that the perfection or the
effect of perfection or non-perfection of the security interests granted to
Ormat pursuant to this Agreement is governed by the Uniform Commercial Code as
in effect in a jurisdiction of the United States other than New York, “UCC”
means the Uniform Commercial Code as in effect from time to time in such other
jurisdiction.

“Withdrawal Certificate” means a certificate in substantially the form attached
as Appendix B, signed by an Authorized Representative of the Company regarding
withdrawal of funds from the Collateral Accounts.

Section 1.03 Uniform Commercial Code

All terms defined in the UCC shall have the respective meanings given to those
terms in the UCC, except where the context otherwise requires.

ARTICLE II

APPOINTMENT OF DEPOSITARY; ESTABLISHMENT OF COLLATERAL ACCOUNTS

Section 2.01 Appointment of Depositary

(a) Ormat and the Company hereby appoint and authorize Wells Fargo Bank,
National Association, to act as Depositary hereunder, with such powers as are
expressly delegated to the Depositary by the terms of this Agreement, together
with such powers as are reasonably incidental thereto. The Depositary hereby
agrees to act as such and as a “securities intermediary” (within the meaning of
Section 8-102(a)(14) of the UCC) and, whenever required under this Agreement, as
a “bank” (within the meaning of Section 9.102(a)8 of the UCC) and to accept all
cash, payments, other amounts and Permitted Investments to be delivered to or
held by the Depositary pursuant to the terms of this Agreement. The Depositary
shall hold and safeguard the Collateral Accounts and the property on deposit
therein or credited thereto in accordance with the provisions of this Agreement.

(b) Until the Termination Date and except during any Control Period, the Company
shall have the right to receive or make requisitions of monies held in the
Collateral Accounts, and to direct the investment of monies held in the
Collateral Accounts, solely as, and to the extent, permitted by this Agreement.

Section 2.02 Establishment of Collateral Accounts and Sub-Accounts

The Depositary hereby establishes the following accounts and sub-accounts (the
“Collateral Accounts”) in the form of non-interest bearing trust collateral
accounts and sub-accounts thereof, which shall be maintained at all times until
the termination of this Agreement:

(a) a Collateral Account entitled “Lightning Dock Geothermal Revenue Account”
(the “Revenue Account”);

 

4



--------------------------------------------------------------------------------

(b) a Collateral Account entitled “Lightning Dock Geothermal Operating Account”
(the “Operating Account”);

(c) a Collateral Account entitled “Lightning Dock Geothermal Prepayment Account”
(the “Prepayment Account”);

(d) a Collateral Account entitled “Lightning Dock Geothermal Reserve Account”
(the “Reserve Account”); and

(e) a Collateral Account entitled “Lightning Dock Geothermal Proceeds Account”
(the “Proceeds Account”).

The following sub-accounts are hereby established and created within the
Proceeds Account:

(i) Restoration Sub-Account; and

(ii) Disposition Proceeds Sub-Account.

For administrative purposes, additional sub-accounts within the Collateral
Accounts may be established and created by the Depositary from time to time in
accordance with this Agreement as separate trust accounts and each such
sub-account shall be a Collateral Account.

Section 2.03 Security Interests

(a) Pursuant to the Security Agreement, as collateral security for the
performance and the payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations, the Company has pledged
to Ormat and has granted to Ormat a security interest in all of the Company’s
right, title and interest in, to and under (i) each Collateral Account, (ii) all
cash, instruments, investment property, securities and other financial assets at
any time on deposit in or credited to any Collateral Account, including all
income, earnings and distributions thereon, (iii) all “security entitlements”
(as defined in Section 8-102(a)(17) of the UCC) with respect to financial assets
on deposit in or credited to the Collateral Accounts, and (iv) and all proceeds,
products and accessions of and to any and all of the foregoing, including
whatever is received or receivable upon any collection, exchange, sale or other
disposition of any of the foregoing and any property into which any of the
foregoing is converted, whether cash or non-cash proceeds, and any and all other
amounts paid or payable under or in connection with any of the foregoing
(collectively, the “Account Collateral”).

(b) The Depositary is the agent of Ormat and the Company, for the purpose of
receiving payments contemplated hereunder and for the purpose of perfecting the
Lien of Ormat, in and to the Collateral Accounts and the other Account
Collateral; provided that the Depositary shall not be responsible for taking any
action to perfect such Lien except through the performance of its express
obligations hereunder or upon the written direction of Ormat, complying with
this Agreement.

 

5



--------------------------------------------------------------------------------

Section 2.04 Accounts Maintained as UCC “Securities Accounts”

(a) The Depositary hereby agrees and confirms that it has established the
Collateral Accounts as set forth and defined in this Agreement. The Depositary
agrees that: (i) each such Collateral Account established by it is and will be
maintained as a “securities account” (within the meaning of Section 8-501 of the
UCC); (ii) the Company is an “entitlement holder” (within the meaning of
Section 8-102(a)(7) of the UCC) in respect of the “financial assets” (within the
meaning of Section 8-102(a)(9) of the UCC) credited to such Collateral Accounts;
(iii) all financial assets in registered form or payable to or to the order of
and credited to any such Collateral Account shall be registered in the name of,
payable to or to the order of, or specially endorsed to, the Depositary or in
blank, or credited to another securities account maintained in the name of the
Depositary, and in no case will any financial asset credited to any such
Collateral Account be registered in the name of, payable to or to the order of,
or endorsed to, the Company except to the extent the foregoing have been
subsequently endorsed by the Company to the Depositary or in blank; and
(iv) each and every item of Property (including any security, security
entitlement, investment property, instrument, share, participation, interest,
cash or other property whatsoever) credited to any Collateral Account shall be
treated as a financial asset; and (v) until this Agreement shall terminate in
accordance with the terms hereof, Ormat shall have “control” (within the meaning
of Section 8-106(d) of the UCC) of the Collateral Accounts and all “security
entitlements” (within the meaning of Section 8-102(a)(17) of the UCC) of the
Company with respect to the financial assets credited to the Collateral
Accounts. The Depositary shall promptly credit to the Collateral Accounts all
Property delivered to the Depositary pursuant to this Agreement. The Depositary
shall not change the name or account number of any Collateral Account without
the prior written consent of Ormat.

(b) If and to the extent that any of the Collateral Accounts are deemed not to
be securities accounts under the UCC, such Collateral Accounts will be deemed to
be, and the Depositary agrees that it will maintain such Collateral Accounts as,
“deposit accounts” (within the meaning of Section 9-102(a)(29) of the UCC)
maintained by the Company with the Depositary acting as a “bank” (within the
meaning of Section 9-102(a)(8) of the UCC). The Depositary shall credit such
Collateral Accounts with all Property received by it pursuant to this Agreement,
including all receipts of interest, dividends and other income received on the
Property held in the Collateral Accounts. The Depositary shall administer and
manage the Collateral Accounts in strict compliance with all of the terms
applicable to the Collateral Accounts pursuant to this Agreement.

Section 2.05 Control

(a) The Company hereby irrevocably directs, and the Depositary hereby agrees,
that the Depositary will comply with instructions and orders (including
entitlement orders within the meaning of Section 8-102(a)(8) of the UCC and
instructions directing disposition of funds within the meaning of
Section 9-104(a)(2) of the UCC) regarding each Collateral Account, any financial
asset held therein or credited thereto and any funds on deposit therein
originated by Ormat without further consent by the Company or any other Person.

(b) Upon Depositary’s receipt of a Control Notice and during the Control Period
initiated by such Control Notice, the Depositary will comply only with
instructions and orders

 

6



--------------------------------------------------------------------------------

originated by Ormat. In the case of a conflict during a Control Period between
any instruction or order originated by Ormat and any instruction or order
originated by any other Person other than a court of competent jurisdiction, the
instruction or order originated by Ormat shall prevail. Within three
(3) Business Days after initiation of a Control Period, the Depositary shall
render an accounting of all monies in the Collateral Accounts as of the
beginning of such Control Period to Ormat and the Company.

Section 2.06 Jurisdiction of Depositary

The Company, Ormat and the Depositary agree that, for purposes of the UCC,
notwithstanding anything to the contrary contained in any other agreement
relating to the establishment and operation of the Collateral Accounts, the laws
of the State of New York govern the establishment and operation of the
Collateral Accounts, and the State of New York shall be (i) the “securities
intermediary’s jurisdiction” (within the meaning of Section 8-110(e) of the UCC)
of the Depositary with respect to the Collateral Accounts that are securities
accounts and all related security entitlements and (ii) the “bank’s
jurisdiction” (within the meaning of Section 9-304(b) of the UCC) of the
Depositary with respect to the Collateral Accounts that are deposit accounts.

Section 2.07 Degree of Care; Liens

The Depositary shall exercise the same degree of care in administering the funds
held in the Collateral Accounts and the investments purchased with such funds in
accordance with the terms of this Agreement as Depositary exercises in the
ordinary course of its day-to-day business in administering other funds and
investments for its own account and as required by Applicable Law. The
Depositary is not party to, and shall not execute and deliver, or otherwise
become bound by, any agreement under which the Depositary agrees with any Person
other than Ormat or the Company to comply with entitlement orders or
instructions originated by such Person relating to any of the Collateral
Accounts and the other Account Collateral that are the subject of this
Agreement.

Section 2.08 Subordination of Lien; Waiver of Set-Off

In the event that the Depositary has or subsequently obtains by agreement,
operation of law or otherwise a Lien in any Collateral Account or in any Account
Collateral, the Depositary agrees that such Lien shall (except to the extent
provided in the last sentence of this Section 2.08) be subordinate to any Lien
of Ormat granted pursuant to the Financing Documents. The financial assets
standing to the credit of the Collateral Accounts will not be subject to
deduction, set-off, banker’s lien, or any other right in favor of any Person
other than Ormat (except to the extent of returned items and chargebacks either
for uncollected checks or other items of payment and transfers previously
credited to one or more of the Collateral Accounts, and the Company and Ormat
hereby authorize the Depositary to debit the relevant Collateral Account(s) for
such amounts).

Section 2.09 No Other Agreements

None of the Depositary, Ormat or the Company have entered or will enter into any
agreement with respect to any Collateral Account or any security entitlements or
any financial assets carried in or credited to any Collateral Account, other
than this Agreement and the other Financing Documents.

 

7



--------------------------------------------------------------------------------

Section 2.10 Notice of Adverse Claims

The Depositary hereby represents that, except for the claims and interests of
Ormat and the Company in each of the Collateral Accounts, the Depositary, (a) as
of the date hereof, has no knowledge of, and has received no notice of, and
(b) as of each date on which any Collateral Account is established pursuant to
this Agreement, has received no notice of, any claim to, or interest in, any
Collateral Account or in any other Account Collateral. If any Person asserts any
Lien (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against any Collateral Account or any other
Account Collateral, the Depositary, upon obtaining actual knowledge thereof,
will promptly notify Ormat and the Company thereof.

Section 2.11 Termination

This Agreement shall remain in full force and effect until the Termination Date.

ARTICLE III

THE COLLATERAL ACCOUNTS

Section 3.01 Revenue Account

(a) The Company shall cause the following amounts to be deposited into the
Revenue Account directly, or if received by the Company, as soon as practicable
upon receipt, in either case in accordance with this Section 3.01(a):

(i) all Project Revenues; and

(ii) all amounts required to be transferred to the Revenue Account from any
other Collateral Account as contemplated in accordance with this Agreement.

If any of the foregoing amounts required to be deposited with the Depositary in
accordance with the terms of this Agreement are received by the Company (or any
Affiliate of the Company), the Company shall (or shall cause any such Affiliate
to) hold such payments in trust for the Depositary and shall promptly remit such
payments to the Depositary for deposit into the Revenue Account, in the form
received, with any necessary endorsements.

(b) In the event the Depositary receives monies without adequate instruction
with respect to the proper Collateral Account into which such monies are to be
deposited, the Depositary shall deposit such monies into the Revenue Account and
segregate such monies from all other amounts on deposit in the Revenue Account
and notify the Company of the receipt of such monies. Upon receipt of written
instructions from the Company, so long as no Default or Event of Default shall
have occurred and is continuing, the Depositary shall transfer such monies from
the Revenue Account to the Collateral Account specified by such instructions.

(c) The Company hereby irrevocably authorizes the Depositary to make withdrawals
and transfers of monies on each date specified in Sections 3.01(c) below on
which monies need

 

8



--------------------------------------------------------------------------------

to be applied (the “Transfer Date”) (via wire transfer or by internal transfer
between Collateral Accounts, if applicable) to the extent then available in the
Revenue Account and not segregated in a separate sub-account thereof or
otherwise for any specific purpose, upon the receipt of a Withdrawal Certificate
of the Company by the Depositary three (3) Business Days prior to the Transfer
Date, setting forth the amounts to be withdrawn from the Revenue Account and the
amounts to be transferred pursuant to this Section 3.01(c) pursuant to the terms
of this Agreement in the following order of priority, all in accordance with
such Withdrawal Certificate:

(1) First, on each Funding Date, to the Operating Account, the following amounts
as set forth in the Withdrawal Certificate delivered at least three (3) Business
Days prior to such Funding Date: (x) the amounts certified in the Withdrawal
Certificate to be the Operating and Maintenance Expenses then due and payable,
or the good faith estimate of the amounts reasonably anticipated to be due and
payable, by the Company for Operating and Maintenance Expenses during the
Funding Period commencing on such Funding Date but prior to the next Funding
Date, plus (y) any Administrative Costs then due and payable or reasonably
anticipated to be due and payable during the Funding Period commencing on such
Funding Date but prior to the next Funding Date (as specified in the Withdrawal
Certificate) to each of the Depositary and Ormat and minus (z) the amounts
anticipated to be on deposit in the Operating Account on such Funding Date;

(2) Second, on each Funding Date, to the Reserve Account, the amounts as set
forth in the Withdrawal Certificate delivered at least three (3) Business Days
prior to such Funding Date, in respect of taxes, insurance and other amounts set
forth in the Withdrawal Certificate and included in the then applicable
Operating Budget:

(3) Third, during the Company Cash Sweep Period, on each Funding Date, an amount
sufficient to pay amounts then due and owing, if any, under the EPC Contract to
Ormat (it being understood that payments in respect of the Advance Amount (and
the corresponding amount under the EPC Contract) or any interest thereon shall
not be required to be made by the Company during the Company Cash Sweep Period);

(4) Fourth, on each Funding Date during the Company Cash Sweep Period, after
making each applicable withdrawal and transfer specified in Sections 3.01(c)(1),
(2) and (3) above, to the Company, an amount equal to the amount (if any) that
remains in the Revenue Account on such Funding Date; provided that (X) no
amounts that have been transferred into the Revenue Account from the Loss
Proceeds Account during the Company Cash Sweep Period shall be transferred to
the Company pursuant to this clause Fourth and (Y) no amounts shall be
transferred to the Company pursuant to this clause Fourth during the continuance
of a Step in Event (Grant) under the Credit Agreement;

(5) Fifth, during the Interest Payment Period, as set forth in a notice from
Ormat to Depositary delivered at least one (1) Business Day prior to such
Transfer Date, to Ormat, an amount which equals the interest on the Advance
Amount becoming due and payable on such Transfer Date; and

(5) Sixth, on each Funding Date during the Interest Payment Period, after making
each applicable withdrawal and transfer specified in Sections 3.01(c)(1) through
(5) above, to the Prepayment Account, the amount (if any) that remains in the
Revenue Account on such Funding Date.

 

9



--------------------------------------------------------------------------------

Section 3.02 Operating Account

Upon receipt by the Depositary of a Withdrawal Certificate detailing the amounts
to be paid, the Depositary shall transfer funds in the Operating Account to
(i) the Permitted Local Operating Account or any Person identified by the
Company to whom a payment is due in respect of Operating and Maintenance
Expenses and (ii) the Depositary and Ormat for the Administrative Costs then due
and payable to each of them. Any amount to be transferred pursuant to clause
(i) above shall be set forth in such Withdrawal Certificate and shall be
certified therein to be (a) amounts then due and payable for the Operating and
Maintenance Expenses of the Company or (b) the good faith estimate of amounts
reasonably anticipated to be due and payable for Operating and Maintenance
Expenses of the Company within the remainder of the Funding Period during which
such Withdrawal Certificate is submitted (less in each case the available
amounts on deposit in or credited to the Permitted Local Operating Account other
than amounts against which outstanding checks have been drawn and mailed or
delivered but have not been cashed). Notwithstanding anything to the contrary
herein, (1) any payment in respect of any single item of Operating and
Maintenance Expenses which individually exceeds One Hundred Fifty Thousand
Dollars ($150,000) shall be made solely from the Operating Account and (2) the
Company shall not request the Depositary to transfer any amounts from the
Operating Account to the Permitted Local Operating Account in order to pay any
such item of Operating and Maintenance Expense. Funds, upon receipt by the
Depositary of a Withdrawal Certificate, may be distributed from the Operating
Account as frequently as necessary to pay Operating Expenses which are, or will
be, due and payable during each relevant Funding Period.

Section 3.03 Prepayment Account

The Prepayment Account shall be funded from (a) Cash Grant Proceeds, (b) the Net
Available Amount of proceeds of Project Document Claims, (c) certain proceeds
received in connection with a Disposition or Event of Loss (as specified in the
Financing Documents) and (d) amounts in the Revenue Account in accordance with
Section 3.01(c). The funds on deposit in the Prepayment Account shall be used
(a) during the Company Cash Sweep Period, to pay first, any amounts, other than
the Advance Amount, due to Ormat under the EPC Contract and second to prepay the
Advance Amount in accordance with Section 2.04 of the Credit Agreement and
(b) on or after the Interest Payment Period, to prepay the Advance Amount in
accordance with Section 2.04 of the Credit Agreement; provided that (X) if
either Ormat or the Company has notified the Depositary that the Minimum
Capacity Requirement (as defined in the EPC Contract) has not occurred, the
Depositary shall cause the Cash Grant Proceeds to be retained in the Prepayment
Account until receipt of a notice from either Ormat or the Company that the
Minimum Capacity Requirement has occurred and (Y) no prepayment of the Advance
Amount shall be made with Cash Grant Proceeds until the “Performance Guarantee
(Buy Down)” (as defined in, and in accordance with, the EPC Contract) is
achieved. All Cash Grant Proceeds shall be deposited directly in the Prepayment
Account. All proceeds received in connection with an Event of Loss or a
Disposition initially shall be deposited in the Proceeds Account and the Net
Available Amount of such proceeds will be transferred to the Prepayment Account
if not used to repair or replace the Project or to make Capital Expenditures or
to otherwise reinvest the

 

10



--------------------------------------------------------------------------------

same in assets of the Company, as permitted under Section 3.04 hereof, and
applied first to pay any amounts, other than the Advance Amount, due to Ormat
under the EPC Contract and second to prepay the Advance Amount.

Section 3.04 Proceeds Account

(a) Loss Proceeds. The Company shall cause all Loss Proceeds received to be
deposited into the Proceeds Account subject to disbursement for repair or
replacement of the assets affected, or otherwise, as follows:

(i) If the Company certifies to the Depositary that (X) the affected portion of
the Project is not capable of being rebuilt or replaced to permit operation on a
commercially reasonable basis, or (Y) the Loss Proceeds, together with any other
amounts available for such rebuilding or replacement, are not sufficient to
permit such rebuilding or replacement, and in each case if the aggregate Loss
Proceeds are in excess of the Loss Limit Amount, the Depositary will transfer
the Net Available Amount of such Loss Proceeds to the Prepayment Account and the
amount representing the Collection Expenses shall be transferred to the Revenue
Account. If such Loss Proceeds are equal to or less than the Loss Limit Amount,
all such amounts shall be transferred to the Revenue Account for application in
accordance with the terms hereof.

(ii) If the Company certifies to the Depositary that it has determined not to
rebuild, repair or restore all or a portion of the Project and if the aggregate
Loss Proceeds are in excess of the Loss Limit Amount, the Depositary shall
withdraw and transfer to the Prepayment Account the Net Available Amount of the
Loss Proceeds and the amount representing the Collection Expenses shall be
transferred to the Revenue Account. If the Company certifies to the Depositary
that only a portion of the Project is capable of being rebuilt or replaced, and
if the aggregate Loss Proceeds are in excess of the Loss Limit Amount, the
Depositary shall transfer the Net Available Amount of the Loss Proceeds in
excess of the cost of repairing or replacing the Project to the Prepayment
Account and the amount representing the Collection Expenses shall be transferred
to the Revenue Account. If such Loss Proceeds are equal to or less than the Loss
Limit Amount, all such amounts shall be transferred to the Revenue Account for
application in accordance with the terms hereof.

(iii) If the Company shall not have provided any of the certifications described
in Sections 3.04(a)(i) and (ii) above or has not provided the Officer’s
Certificate described in Section 3.04(b) below within thirty (30) days following
the receipt of any Loss Proceeds, the Depositary shall withdraw and transfer to
the Prepayment Account the Net Available Amount of the Loss Proceeds and the
amount representing the Collection Expenses shall be transferred to the Revenue
Account.

(b) Restoration.

(i) In the event that the Company has determined to rebuild, repair or restore
all or a portion of the Project, upon delivery to the Depositary of an Officer’s
Certificate, delivered no later than thirty (30) days following the relevant
Event of Loss, certifying that all or a portion, as applicable, of the Project
will be rebuilt, repaired or restored on a commercially reasonable basis and the
Net Available Amount of the Loss Proceeds, together with any other

 

11



--------------------------------------------------------------------------------

amounts available to the Company for such rebuilding, repair or restoration are
sufficient to permit such rebuilding, repair or restoration, the Depositary
shall transfer the Net Available Amount of such Loss Proceeds to the Restoration
Sub-Account. Amounts held in the Restoration Sub-Account shall be applied solely
for the payment of the costs of rebuilding, restoration or repair of the Project
as set forth below or as otherwise contemplated herein; provided that the
approval of Ormat shall be required for any transfer to the Restoration
Sub-Account if the aggregate amount requested to be transferred to the
Restoration Sub-Account together with any other amounts transferred to the
Restoration Sub-Account in any consecutive twelve (12) month period with respect
to any Event of Loss exceeds the Loss Limit Amount. If the amount deposited in
the Restoration Sub-Account with respect to any Event of Loss exceeds the Loss
Limit Amount per Event of Loss, the Company shall deliver to the Depositary and
Ormat (x) a restoration budget (as amended, modified or supplemented from time
to time, the “Restoration Budget”) prepared by the Company and subject to the
approval of Ormat (acting in its reasonable discretion), identifying all
categories and approximate amounts reasonably anticipated to be incurred in
connection with the rebuilding, restoration or repair, together with a statement
of uses of proceeds of the Restoration Sub-Account and any other monies
necessary to complete the rebuilding, restoration or repair and (y) a
restoration progress payment schedule (as amended, modified or supplemented from
time to time, the “Restoration Progress Payment Schedule”) determined by the
Company for the projected requisitions to be made from the Restoration
Sub-Account. The Depositary shall have no obligation to review the Restoration
Budget or the Restoration Progress Payment Schedule, but shall hold such
documents for the benefit of Ormat.

(ii) Before any withdrawal or transfer shall be made from the Restoration
Sub-Account, there shall be filed with the Depositary with respect to each
Disbursement Date:

(A) a requisition from the Company substantially in the form attached hereto as
Appendix A (a “Restoration Requisition”), dated not more than three (3) Business
Days prior to such Disbursement Date, as set forth therein, signed by an
Authorized Representative of the Company;

(B) if the aggregate amount requested to be withdrawn or transferred from the
Restoration Sub-Account in any consecutive twelve (12)-month period with respect
to any Event of Loss exceeds the Loss Limit Amount, such Restoration Requisition
shall be subject to the approval of Ormat (acting in its reasonable discretion);
and

(C) if clause (B) above does not apply, the Restoration Requisition shall so
state.

(iii) On the Disbursement Date referred to in Section 3.04(b)(i) or as soon
thereafter as practicable following receipt of a complete Restoration
Requisition as contemplated by Section 3.04(b)(ii) above, the Depositary shall
withdraw and transfer from the Restoration Sub-Account and shall pay to the
Company or to Persons directed by it in writing the amounts set forth in the
Restoration Requisition.

 

12



--------------------------------------------------------------------------------

(iv) Upon completion of any rebuilding, restoration or repair of all or a
portion of the Project, the Company shall file with the Depositary an Officer’s
Certificate certifying that the completion of the rebuilding, restoration or
repair has been performed in accordance with standard industry practices and the
amount, if any, required in its opinion to be retained in the Restoration
Sub-Account for the payment of any remaining costs of rebuilding, restoration or
repair not then due and payable or the liability for payment of which is being
contested or disputed by the Company and for the payment of reasonable
contingencies following completion of the rebuilding, restoration or repair.
Upon receipt of such Officer’s Certificate, the Depositary shall transfer first
the amount remaining in the Restoration Sub-Account in excess of the amounts to
remain in the Restoration Sub-Account as stated in such Officer’s Certificate,
to the Company or to Persons directed by it in writing to the extent of any
amounts which have been expended by such Persons, if any, in connection with
such rebuilding, restoration or repair (as set forth in such Officer’s
Certificate) and not previously reimbursed and second, segregate the remaining
excess in the Restoration Sub-Account from any other amounts therein. If such
remaining excess exceeds the Loss Limit Amount, the Depositary shall transfer
all of such monies in the Restoration Sub-Account to the Prepayment Account for
application pursuant to Section 3.03. If such remaining excess is equal to or
less than the Loss Limit Amount, the Depositary shall transfer all of such
monies in the Restoration Sub-Account to the Revenue Account. Thereafter, upon
receipt of an Officer’s Certificate certifying payment of all costs of
rebuilding, restoration or repair of the Project, the Depositary shall transfer
any amounts remaining in the Restoration Sub-Account to the Revenue Account.

(c) Disposition. The Company shall cause all proceeds of any Disposition to be
deposited in the Disposition Proceeds Sub-Account subject to disbursement for
repair or replacement of the assets affected, or otherwise, as follows:

(i) In the event that the Net Available Amount in respect of any Disposition or
any related series of Dispositions is One Hundred Fifty Thousand Dollars
($150,000) or less, such amounts shall be deposited into the Revenue Account.

(ii) In the event that Net Available Amount in respect of any Disposition or any
related series of Dispositions is greater than One Hundred Fifty Thousand
Dollars ($150,000), the Depositary will transfer the Net Available Amount of the
proceeds of such Disposition to the Prepayment Account and the amount
representing the Collection Expenses shall be transferred to the Revenue
Account.

Section 3.05 Reserve Account

The Reserve Account shall be funded from transfers from the Revenue Account
under Section 3.01(c)(2). Funds in the Reserve Account shall be transferred by
the Depositary in the amounts and to the Person specified in a written notice
from the Company to the Depositary from time to time, in each case in accordance
with the terms and conditions of this Agreement.

Section 3.06 Investment of Accounts

Amounts deposited in the Collateral Accounts under this Agreement shall, at the
Company’s written request and direction or, at any time when a Control Period is
in effect, at

 

13



--------------------------------------------------------------------------------

Ormat’s written request and direction be invested by the Depositary in Permitted
Investments. If the Company fails to select a Permitted Investment, all amounts
in the Collateral Accounts will be held as cash. Such investments will generally
mature in such amounts and not later than such times as may be necessary to
provide monies when needed to make payments from such monies as provided in this
Agreement. Except as otherwise provided herein, net interest or gain received,
if any, from such investments shall be deposited into the Revenue Account. Any
loss shall be charged to the applicable Collateral Account. Absent written
instructions from the Company or, during a Control Period, from Ormat, the
Depositary shall invest the amounts held in the Collateral Accounts under this
Agreement in Permitted Investments described in clause (iii) of such definition.

If investment instructions are received after 11 a.m. (Eastern Time), the
amounts will be invested on the next Business Day. The Depositary shall have no
liability for any fees, taxes, charges or investment losses, including without
limitation any market loss on any investment liquidated prior to maturity in
order to make a payment required hereunder. Ormat and the Company shall provide
the Depositary with a certified tax identification number. Ormat and the Company
understand that, in the event tax identification numbers are not certified to
the Depositary, the Internal Revenue Code, as amended from time to time, may
require withholding by the Depositary of a portion of any interest or other
income earned on the investment of the amounts held in the Collateral Accounts.

Section 3.07 Disposition of Accounts Upon Termination Date

In the event that the Depositary shall have received a certificate from Ormat,
or a final, non-appealable court order from a court of competent jurisdiction,
stating that the Termination Date shall have occurred, all amounts remaining in
the Collateral Accounts and any letters of credit or guaranties held by the
Depositary shall be remitted to or as directed by the Company in writing. Ormat
agrees to provide the certificate referred to in the preceding sentence promptly
following the occurrence of the Termination Date.

Section 3.08 Collateral Account Balance Statements

The Depositary shall, on a monthly basis and at such other times as Ormat or the
Company may from time to time reasonably request, provide to Ormat and the
Company, fund balance statements in respect of each of the Collateral Accounts
and amounts segregated in any of the Collateral Accounts. Such balance statement
shall also include the amounts of all deposits, receipts, withdrawals and
transfers from and to any Collateral Account, the net investment income or gain
received and collected, all disbursements and the amount then available in each
such Collateral Account.

ARTICLE IV

DEPOSITARY

Section 4.01 Powers and Immunities

The Depositary shall not have any duties or responsibilities except those
expressly set forth in this Agreement and no implied duties or covenants shall
be read against the Depositary. Notwithstanding anything to the contrary
contained herein, the Depositary shall not be required

 

14



--------------------------------------------------------------------------------

to take any action which is contrary to this Agreement or Applicable Law.
Neither the Depositary nor any of its Affiliates shall be responsible to Ormat
for any recitals, statements, representations or warranties made by the Company
contained in any Transaction Document or in any certificate or other document
referred to or provided for in, or received by Ormat under, any Transaction
Document for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Transaction Document or any other
document referred to or provided for herein or therein or for any failure by the
Company to perform its obligations hereunder or thereunder. The Depositary shall
not be required to ascertain or inquire as to the performance by the Company of
any of its obligations under any Transaction Document or any other document or
agreement contemplated hereby or thereby. The Depositary shall not be
(a) required to initiate or conduct any litigation or collection proceeding
hereunder or under any other Security Document or (b) responsible for any action
taken or omitted to be taken by it hereunder (except for its own gross
negligence, bad faith or willful misconduct) or in connection with any other
Security Document. Except as otherwise provided under this Agreement, the
Depositary shall take action under this Agreement only as it shall be directed
in writing. Whenever in the administration of this Agreement the Depositary
shall deem it necessary or desirable that a factual matter be proved or
established in connection with the Depositary taking, suffering or omitting to
take any action hereunder, such matter (unless other evidence in respect thereof
is herein specifically prescribed) may be deemed to be conclusively proved or
established by a certificate of a Authorized Representative of the Company or
Ormat, if appropriate. The Depositary shall have the right at any time to seek
written instructions concerning the administration of this Agreement from Ormat,
the Company or any court of competent jurisdiction. The Depositary shall have no
obligation to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder. The Depositary
shall not be liable for any error of judgment made in good faith by an officer
or officers of the Depositary, unless it shall be conclusively determined by a
court of competent jurisdiction that the Depositary was grossly negligent or
acted in bad faith in ascertaining the pertinent facts. The Depositary may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, custodians or nominees
appointed with due care, and shall not be responsible for any willful misconduct
or gross negligence on the part of, or for the supervision of, any agent,
attorney, custodian or nominee so appointed. Neither the Depositary nor any of
its officers, directors, employees or agents shall be liable for any action
taken or omitted under this Agreement or in connection therewith except to the
extent caused by the Depositary’s gross negligence, bad faith or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, no longer subject to appeal or review. The Depositary shall not be
deemed to have knowledge of a Default or Event of Default or any acceleration of
the Advance Amount unless an Authorized Representative of the Depositary shall
have received written notice thereof.

Section 4.02 Reliance by Depositary

The Depositary shall be entitled to conclusively rely upon and shall not be
bound to make any investigation into the facts or matters stated in any
certificate, certificate of an Authorized Representative of the Company, Ormat’s
certificate or any other notice or other document (including any telecopy)
believed by it to be genuine and to have been signed or sent by or on behalf of
the proper Person or Persons, and upon advice and statement of legal counsel,
independent accountants and other experts selected by the Depositary and shall
have no liability

 

15



--------------------------------------------------------------------------------

for its actions taken thereupon, unless due to the Depositary’s willful
misconduct, bad faith or gross negligence. Without limiting the foregoing, the
Depositary shall be required to make payments to Ormat and/or the Company only
as set forth herein. The Depositary shall be fully justified in failing or
refusing to take any action under this Agreement (i) if such action would, in
the reasonable opinion of the Depositary, be contrary to Applicable Law or the
terms of this Agreement, (ii) if such action is not specifically provided for in
this Agreement, it shall not have received any such advice or concurrence of
Ormat as it deems appropriate or (iii) if, in connection with the taking of any
such action that would constitute an exercise of remedies under this Agreement
(whether such action is or is intended to be an action of the Depositary or
Ormat), it shall not first be indemnified to its satisfaction by Ormat (other
than Ormat (in its individual capacity)) against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Depositary shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement in accordance with a request
of Ormat, and such request and any action taken or failure to act pursuant
thereto shall be binding upon Ormat. The Depositary shall not be responsible for
the filing of any UCC-1s or UCC-3s, if necessary.

Section 4.03 Court Orders

The Depositary is hereby authorized, in its exclusive discretion, to obey and
comply with all writs, orders, judgments or decrees issued by any court or
administrative agency affecting any money, documents or things held by the
Depositary. The Depositary shall not be liable to either of the parties hereto
or their successors, heirs or personal representatives by reason of the
Depositary’s compliance with such writs, orders, judgments or decrees,
notwithstanding such writ, order, judgment or decree is later reversed,
modified, set aside or vacated.

Section 4.04 Resignation or Removal

Subject to the appointment and acceptance of a successor Depositary as provided
below, the Depositary may resign at any time by giving thirty (30) days’ prior
written notice thereof to Ormat and the Company. The Depositary may be removed
at any time with or without cause by Ormat. So long as no Default or Event of
Default shall have then occurred and be continuing, the Company shall have the
right to remove the Depositary for cause upon sixty (60) days’ written notice to
the Depositary and Ormat. In the event that the Depositary shall decline to take
any action without first receiving adequate indemnity from the Company or Ormat
and, having received an indemnity, shall continue to decline to take such
action, the Company and Ormat shall be deemed to have sufficient cause to remove
the Depositary. Notwithstanding anything to the contrary, no resignation or
removal of the Depositary shall be effective until: (i) a successor Depositary
is appointed in accordance with this Section 4.04, (ii) the resigning or removed
Depositary has transferred to its successor all of its rights and obligations in
its capacity as the Depositary under this Agreement and the other Transaction
Documents, and (iii) the successor Depositary has executed and delivered an
agreement to be bound by the terms hereof (or other terms acceptable to Ormat
and the Company) and the other Transaction Documents to which such Depositary is
intended to be a party and perform all duties required of the Depositary
hereunder and under the other Transaction Documents. Within thirty (30) days of
receipt of a written notice of any resignation or removal of the Depositary, so
long as no Default or Event of Default shall have then occurred and be
continuing, the Company shall appoint a successor

 

16



--------------------------------------------------------------------------------

Depositary reasonably acceptable to Ormat; provided, that if Ormat do not
confirm such acceptance or reject such appointee in writing within thirty
(30) days following selection of such successor by the Company, then they shall
be deemed to have given acceptance thereof and such successor shall be deemed
appointed as the Depositary hereunder. If no successor Depositary shall have
been appointed by the Company and no successor Depositary shall have accepted
such appointment within thirty (30) days after the retiring Depositary’s giving
of notice of resignation or the removal of the retiring Depositary or if a
Default or Event of Default shall have then occurred and be continuing, then the
retiring Depositary may apply to a court of competent jurisdiction at the
expense of the Company to appoint a successor Depositary, which shall be (i)(A)
a bank or trust company that has an office in New York, New York and that has a
combined capital surplus of at least One Billion Dollars ($1,000,000,000) or
(B) a wholly owned subsidiary of a bank or trust company described in clause
(i)(A) above so long as such subsidiary has a combined capital surplus of at
least One Billion Dollars ($1,000,000,000) and (ii) reasonably acceptable to
Ormat; provided, that if Ormat does not confirm such acceptance or reject such
appointee in writing within thirty (30) days following selection of such
successor by the retiring Depositary, then they shall be deemed to have given
acceptance thereof and such successor shall be deemed appointed as the
Depositary hereunder. Upon the acceptance of any appointment as Depositary
hereunder by the successor Depositary, (a) such successor Depositary shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Depositary, and the retiring Depositary shall be
discharged from its duties and obligations hereunder arising after the date of
acceptance by the successor Depositary of its appointment and (b) the retiring
Depositary shall promptly transfer all monies and Permitted Investments within
its possession or control to the possession or control of the successor
Depositary and shall execute and deliver such notices, instructions and
assignments as may be necessary or desirable to transfer the rights of the
Depositary with respect to the monies and Permitted Investments to the successor
Depositary. After the retiring Depositary’s resignation or removal hereunder as
Depositary, the provisions of this Article IV and of Article V shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Depositary. Any corporation into which the Depositary
may be merged or converted or with which it may be consolidated or any
corporation resulting from any merger, conversion or consolidation to which the
Depositary shall be a party, or any corporation succeeding to the business of
the Depositary shall be the successor of the Depositary hereunder without the
execution or filing of any paper with any party hereto or any further act on the
part of any of the parties hereto except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding.

ARTICLE V

EXPENSES; INDEMNIFICATION; FEES

Section 5.01 Expenses and Taxes

Subject to the terms of the agreement referenced in Section 5.03, the Company
agrees to pay or reimburse all reasonable out-of-pocket expenses of the
Depositary (including reasonable fees and expenses for legal services) in
respect of, or incident to, the administration or enforcement of any of the
provisions of this Agreement or in connection with any amendment, waiver or
consent relating to this Agreement. The Company shall be responsible for the
payment of all taxes, levies and similar liabilities attributable to interest,
gains and other earnings on any amounts held in any Collateral Account or other
account or sub-account maintained pursuant to this Agreement.

 

17



--------------------------------------------------------------------------------

Section 5.02 Indemnification

The Company agrees to indemnify the Depositary in its capacity as such and, in
their capacity as such, its officers, directors, shareholders, controlling
persons, employees, agents and servants (each an “Indemnified Depositary Party”)
from and against any and all claims, losses, liabilities and expenses (including
the reasonable fees and expenses of counsel) arising out of or resulting from
this Agreement (including performance under or enforcement of this Agreement,
but excluding any such claims, losses or liabilities resulting from the
Indemnified Depositary Party’s gross negligence, bad faith or willful
misconduct). This indemnity shall survive the termination of this Agreement, and
the resignation or removal of the Depositary.

Section 5.03 Fees

On the Effective Date, and on each anniversary of the Effective Date up to and
including the Termination Date, the Company shall pay the Depositary an annual
fee in an amount mutually agreed upon in a separate agreement between the
Company and the Depositary. The Depositary shall invoice the Company who will
pay such invoice.

ARTICLE VI

MISCELLANEOUS

Section 6.01 Amendments; Etc.

No amendment or waiver of any provision of this Agreement nor consent to any
departure by the Company herefrom shall in any event be effective unless the
same shall be in writing and signed by each of the parties hereto. Any such
amendment, waiver or consent shall be effective only in the specific instance
and for the specified purpose for which given.

Section 6.02 Addresses for Notices

All notices and other communications provided for hereunder or thereunder shall
be (i) in writing (including facsimile and electronic mail) and (ii) sent by
facsimile, electronic mail or overnight courier (if for inland delivery) or
international courier (if for overseas delivery) to a party hereto at its
address and contact number specified in below, or at such other address and
contact number as is designated by such party in a written notice to the other
parties hereto:

 

Company:   

Lightning Dock Geothermal HI-01, LLC

136 South Main Street, Suite 600

Salt Lake City, Utah 84101

Attention: Nicholas Goodman

Fax: (801) 374-3314

 

18



--------------------------------------------------------------------------------

Ormat:   

Ormat Nevada Inc.

6225 Neil Road

Reno, Nevada 89511-1136

Attn: President

Telephone: (775) 356-9029

Facsimile: (775) 356-9039

Depositary and

Securities Intermediary:

  

Wells Fargo Bank, National Association

45 Broadway, 14th Floor

New York, NY 10006

Tel: (212) 515-1570

Fax: (212) 515-1589

Attention: Corporate Trust Services

All notices and communications shall be effective when received by the addressee
thereof during business hours on a Business Day at such Person’s location as
indicated by such Person’s address above, or at such other address as is
designated by such Person in a written notice to the other parties hereto.

Section 6.03 Governing Law

This Agreement, including all matters of construction, validity, performance and
the creation, validity, enforcement or priority of the lien of, and security
interests created by, this Agreement in or upon the Collateral Accounts and
other Account Collateral shall be governed by the laws of the State of New York,
without reference to conflicts of law that would cause the application of the
laws of another jurisdiction. It is the intent and purpose of the parties hereto
that the provisions of Section 5-1401 of the General Obligations Law of the
State of New York shall apply to this Agreement.

Section 6.04 Headings

Headings used in this Agreement are for convenience of reference only and do not
constitute part of this Agreement for any purpose.

Section 6.05 No Third Party Beneficiaries

The agreements of the parties hereto are solely for the benefit of the
Depositary, the Company and Ormat and their respective successors and assigns,
and no Person (other than the parties hereto) shall have any rights hereunder.

Section 6.06 No Waiver

No failure on the part of the Depositary or any of Ormat, the Company or any of
their nominees or representatives to exercise, and no course of dealing with
respect to, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise by
the Depositary, the Company or any of Ormat or any of their nominees or
representatives of any right, power or remedy hereunder preclude any other or
future exercise thereof or the exercise of any other right, power or remedy, nor
shall any waiver

 

19



--------------------------------------------------------------------------------

of any single Default or Event of Default or other breach or default be deemed a
waiver of any other Default or Event of Default or other breach or default
theretofore or thereafter occurring. All remedies either under this Agreement or
by law or otherwise afforded to Ormat and/or the Company shall be cumulative and
not alternative.

Section 6.07 Severability

If any provision of this Agreement or the application thereof shall be invalid
or unenforceable to any extent in any jurisdiction, (a) the remainder of this
Agreement and the application of such remaining provisions shall not be affected
thereby, (b) each such remaining provision shall be enforced to the greatest
extent permitted by law and (c) such invalid or unenforceable provision shall be
enforced to the greatest extent permitted by law in every other jurisdiction.

Section 6.08 Successors and Assigns

All covenants, agreements, representations and warranties in this Agreement by
each party hereto shall bind and, to the extent permitted hereby, shall inure to
the benefit of and be enforceable by their respective successors and permitted
assigns, whether so expressed or not.

Section 6.09 Execution in Counterparts

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same instrument. Executed
counterparts transmitted by facsimile or electronic means shall be binding on
the party delivering the same.

Section 6.10 Consequential Damages

In no event (other than with respect to its own gross negligence, bad faith or
willful misconduct) shall any party to this Agreement be liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including lost profits), even if such Person has been advised of the likelihood
of such loss or damage and regardless of the form of action.

Section 6.11 Jurisdiction, Etc.

(a) Submission to Jurisdiction. Any legal action or proceeding with respect to
this Agreement shall be brought in (i) the State of New York courts in the
County of New York, (ii) the United States District Court for the Southern
District of New York, (iii) the State of New Mexico First Judicial District
Court or the Second Judicial District Court, or (iv) the United States District
Court for the District of New Mexico, and, by execution and delivery of this
Agreement, each party hereto hereby irrevocably accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. Each party hereto agrees that a judgment, after exhaustion of
all available appeals, in any such action or proceeding shall be conclusive and
binding upon it, and may be enforced in any other jurisdiction, including by a
suit upon such judgment, a certified copy of which shall be conclusive evidence
of the judgment.

 

20



--------------------------------------------------------------------------------

(b) Waiver of Venue. Each party hereto hereby irrevocably waives any objection
that it may now have or hereafter have to the laying of the venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Financing Document to which it is a party brought in the courts of the State of
New York, County of New York, the United States for the Southern District of New
York, the State of New Mexico in the County of Hidalgo, or the United States for
the District of New Mexico, and hereby further irrevocably waives any claim that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum.

(c) WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER ANY FINANCING DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY FINANCING DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(e) Service of Process. Each party hereto irrevocably consents to the service of
process in the manner provided for notices in Section 6.02. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

Section 6.12 Process Agent

The Company irrevocably appoints CT Corporation System (the “Company Process
Agent”), with an office on the date hereof at 111 Eighth Avenue, New York, N.Y.
10011 and at 123 East Marcy, Santa Fe, NM 87501 and Ormat irrevocably appoints
HIQ Corporate Services, Inc. (the “Ormat Process Agent”), with an office on the
date hereof at One Commerce Plaza, 99 Washington Ave., Suite 805A, Albany, NY
12210-2822 and at 1012 Marquez Place Ste 106b, Santa Fe, NM 87501, as its agent
and true and lawful attorney-in-fact in its name, place and stead to accept on
behalf of such party and its property and revenues service of copies of the
summons and complaint and any other process which may be served in any suit,
action or proceeding brought in the State of New York or the State of New
Mexico, respectively, in connection with this Agreement, and each party agrees
that the failure of the Company Process Agent or Ormat Process Agent, as
applicable, to give any notice of any such service of process to a party shall
not impair or affect the validity of such service or, to the extent permitted by
applicable law, the enforcement of any judgment based thereon. Each party hereto
irrevocably consents to the service of process in the manner provided for
notices in Section 6.02. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

 

21



--------------------------------------------------------------------------------

Section 6.13 Limited Recourse

The provisions of Section 8.15 of the Credit Agreement shall apply, mutatis
mutandis, to this Agreement. Such provisions shall survive the termination of
this Agreement and by enforceable by any Non-Recourse Party, and are a material
inducement for the parties’ execution of this Agreement and the other Financing
Documents.

Section 6.14 U.S.A. Patriot Act

The parties hereto acknowledge that in accordance with Section 326 of the U.S.A.
Patriot Act, the Depositary, like all financial institutions and in order to
help fight the funding of terrorism and money laundering, is required to obtain,
verify, and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Depositary. The parties
to this Agreement agree that they will provide the Depositary with such
information as it may request in order for the Depositary to satisfy the
requirements of the U.S.A. Patriot Act.

Section 6.15 Force Majeure

In no event shall the Depositary be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of or caused
by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Depositary shall
use reasonable efforts which are consistent with accepted practices in the
banking industry to resume performance as soon as practicable under the
circumstances.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LIGHTNING DOCK GEOTHERMAL HI-01, LLC By:  

/s/ Nicholas Goodman

  Name: Nicholas Goodman   Title:   President

 

23



--------------------------------------------------------------------------------

ORMAT NEVADA INC. By:  

/s/ Connie Stechman

  Name: Connie Stechman   Title:   Assistant Secretary

 

24



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Julius R. Zamora

 

Name: Julius R. Zamora

Title:   Vice President

 

25



--------------------------------------------------------------------------------

APPENDIX A

FORM OF RESTORATION REQUISITION

RESTORATION REQUISITION

No.             

[Date]

Depositary

under the Agreement

referred to below

Wells Fargo Bank, National Association

45 Broadway, 14th Floor

New York, NY 10006

Tel: (212) 515-1570

Fax: (212) 515-1589

Attention: Corporate Trust Services

 

Re: ACCOUNTS AGREEMENT (as amended, modified or otherwise supplemented from time
to time, the “Agreement”) dated as of January     , 2012, among Lightning Dock
Geothermal HI-01, LLC., a Delaware limited liability company, Ormat Nevada Inc.,
a Delaware corporation and Wells Fargo, National Association, as the Depositary
and Securities Intermediary.

Ladies and Gentlemen:

This requisition (this “Restoration Requisition”) is delivered to you pursuant
to Section 3.04(b)(ii) of the Agreement. Initially-capitalized terms used and
not otherwise defined herein shall have the meanings assigned thereto in the
Agreement. The Company hereby requests, and represents, warrants and certifies,
as follows:

 

  1. The aggregate amount requested to be withdrawn from the Restoration
Sub-Account in accordance with this Restoration Requisition is
$                    .

 

  2. The Disbursement Date on which the withdrawals and transfers pursuant to
this Restoration Requisition are to be made is             ,         .

 

  3. Set forth on Schedule I attached hereto is the name of each Person to whom
any payment is to be made, the aggregate amount incurred on or prior to the
Disbursement Date or reasonably anticipated to be incurred within the thirty
(30) day period following the Disbursement Date by such Person and a summary
description of the work performed, services rendered, materials, equipment or
supplies delivered or any other purpose for which each payment was or is to be
made.



--------------------------------------------------------------------------------

  4. The proceeds of this Restoration Requisition withdrawn from the Restoration
Sub-Account shall be used to pay the costs of rebuilding, restoration or repair
of the affected portion of the Project in accordance with the Restoration Budget
and the Restoration Progress Payment Schedule, and the Depositary may properly
charge such costs against the Restoration Sub-Account.

 

  5. The rebuilding, restoration, or repair costs which have been paid or for
which payment is requested under this Restoration Requisition are in accordance
with the Restoration Budget and the Restoration Progress Payment Schedule.

 

  6. The costs of rebuilding, restoration or repair for which payment is
requested under this Restoration Requisition from the Restoration Sub-Account
have not been the basis for any prior requisition by the Company.

 

  7. As of the date hereof, the undersigned has not received any written notice
of any Lien, right to Lien or attachment upon, or claim affecting the right of
the undersigned to receive any portion of the amount of this Restoration
Requisition (other than in respect of Permitted Liens), or in the event that the
undersigned has received notice of any such Lien, attachment or claim (other
than a Permitted Lien), such Lien, attachment or claim has been released or
discharged as of the date hereof or is expected to be released or discharged
upon payment of the costs for which payment is requested under this Restoration
Requisition.

 

  8.

[Clause B of Section 3.04(b)(ii)] of the Agreement does not apply.]1

 

LIGHTNING DOCK GEOTHERMAL HI-01, LLC By:  

 

 

Name:

Title:

 

1 

To be inserted in the event that the aggregate amount requested to be withdrawn
or transferred from the Restoration Sub-Account in any consecutive twelve
(12)-month period with respect to any Event of Loss does not exceed the Loss
Limit Amount in the aggregate.



--------------------------------------------------------------------------------

Accepted and Agreed: 2

 

ORMAT NEVADA INC. By:  

 

  Name:   Title:

 

2 

To be inserted in the event that the aggregate amount requested to be withdrawn
or transferred from the Restoration Sub-Account in any consecutive twelve
(12)-month period with respect to any Event of Loss exceeds the Loss Limit
Amount in the aggregate.



--------------------------------------------------------------------------------

 

Name

   Amount of Payment    Purpose      



--------------------------------------------------------------------------------

PAYMENT INSTRUCTIONS

 

(i) All payments in respect of the EPC Contract or the Advance Amount shall be
paid to Ormat to:

 

NAME OF BANK:

     [                    ]         

CITY, STATE, ZIP CODE:

     [                    ]         

ABA NUMBER:

     [                    ]         

ACCOUNT NAME:

     [                    ]         

ACCOUNT NUMBER:

     [                    ]         

FOR FURTHER CREDIT:

     [                    ]         

ATTN:

     [                    ]         



--------------------------------------------------------------------------------

APPENDIX B

FORM OF WITHDRAWAL CERTIFICATE

WITHDRAWAL CERTIFICATE No.             

[Date]

Depositary

under the Agreement

referred to below

Wells Fargo Bank, National Association

45 Broadway, 14th Floor

New York, NY 10006

Tel: (212) 515-1570

Fax: (212) 515-1589

Attention: Corporate Trust Services

 

Re: ACCOUNTS AGREEMENT (as amended, modified or otherwise supplemented from time
to time, the “Agreement”) dated as of January     , 2012, among Lightning Dock
Geothermal HI-01, LLC, a Delaware limited liability company (the “Company”),
Ormat Nevada Inc., a Delaware corporation and Wells Fargo, National Association,
as the Depositary and Securities Intermediary.

Ladies and Gentlemen:

This withdrawal certificate (this “Withdrawal Certificate”) is delivered to you
pursuant to Section 3.04(b)(ii) of the Agreement. Initially-capitalized terms
used and not otherwise defined herein shall have the meanings assigned thereto
in the Agreement.

The Company hereby requests that the transfers from the Revenue Account
described on Schedule I attached hereto, in the order set forth on Schedule I,
be made by the Depositary on                     , 20    , a Funding Date.

The Company certifies that the amounts set forth in Schedule I hereto are, as
applicable, due and payable or reflect the good faith estimate of amounts
reasonably anticipated to be due and payable. The Company agrees to provide
reasonably detailed documents in support of any such amounts upon the request of
Ormat.



--------------------------------------------------------------------------------

The Company has caused this Withdrawal Certificate to be executed and delivered
by its duly authorized signatory this              day of                     ,
20    .

 

LIGHTNING DOCK GEOTHERMAL H1-01, LLC By  

 

Name Title



--------------------------------------------------------------------------------

SCHEDULE I TO WITHDRAWAL CERTIFICATE

Section references are to the applicable section in the Accounts Agreement

Monthly Date:                     

 

(1) FIRST – Section 3.01(c)(1)

  

Transfers to:

(a)     Operating and Maintenance Expenses

  

[List payees and amounts]

 

[May include Local Account]

(b)     Administrative Costs

  

[List payees or accounts and amounts]

(2) SECOND – Section 3.01(c)(2)

  

 

(a)     Taxes

 

(b)     Insurance

 

(c)     [List other]

  

Revenue Account

(3) THIRD – Section 3.01(c)(3)

  

(a)     amounts then due and owing under the EPC Contract (during Company Cash
Sweep Period only)

  

[List payees and amounts]

(4) FOURTH – Section 3.01(c)(4)

  

All amounts remaining to the Company (during Company Cash Sweep Period only)
unless Step in Event (Grant) occurring

  

[List amount]

(5) FIFTH – Section 3.01(c)(5)

  

(a)     Interest on Advance Amount

  

[List amount – or reference “amount to be calculated by Ormat as contemplated by
Section 3.01(c)(5)”]



--------------------------------------------------------------------------------

(6) SIXTH – Section 3.01(c)(6)

  

All amounts remaining

  

To Ormat as previously notified in writing by Ormat

[Attach a schedule showing wire instructions for each account or payee]



--------------------------------------------------------------------------------

APPENDIX C

FORM OF CONTROL NOTICE

To:

Wells Fargo Bank, National Association

45 Broadway, 14th Floor

New York, NY 10006

Tel: (212) 515-1570

Fax: (212) 515-1589

Attention: Corporate Trust Services

 

  Re: Lightning Dock Geothermal HI-01, LLC

Ladies and Gentlemen:

Reference is made to the Accounts Agreement dated as of January     , 2012 among
Lightning Dock Geothermal HI-01, LLC, Ormat Nevada Inc. and you. In accordance
with Section 2.05 of the Agreement we hereby give you notice of our exercise of
control of each Collateral Account.

 

Ormat Nevada Inc. By:  

 

Title:  

 

 

  cc: Lightning Dock Geothermal HI-01, LLC

136 South Main Street, Suite 600

Salt Lake City, Utah 84101

Attention: Nicholas Goodman

Fax: (801) 374-3314